DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s claim amendments and arguments, see Remarks, filed 12/14/2021, with respect to the rejection of claims 5, 15, and 20 under 35 U.S.C. 112(b) as being indefinite, claims 1-6 and 9-20 under 35 U.S.C. 102 as being anticipated by Razavi et al. (U.S. Pat. App. Pub. 2016/0143076), claim 7 under 35 U.S.C. 103 as being unpatentable over Razavi and Johnson (U.S. Pat. App. Pub. 2010/0069035), and claim 8 under 35 U.S.C. 103 as being unpatentable over Razavi, Johnson, and Lillie et al. (U.S. Pat. App. Pub. 20911/0145903) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Haigh et al. (U.S. Pat. App. Pub. 2009/0092137).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 9-11, 14-15, 19-21, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Razavi et al. (U.S. Pat. App. Pub. 2016/0143076), hereinafter Razavi, and further in view of Haigh et al. (U.S. Pat. App. Pub. 2009/0092137), hereinafter Haigh.


receiving at a first network appliance at least one data packet destined for a software service that originates from a second network appliance (reception of packets by a remote proxy server, i.e., first network appliance, ¶[0087]), wherein the at least one data packet includes a network address associated with the software service (user’s packet forwarded to remote proxy server and containing destination server IP address, i.e., a network address associated with the software service, ¶[0089]-[0090]);
determining a source network address of the second network appliance from the at least one data packet (remote proxy server modifying the source address of received packets, ¶[0087], inherently requiring determining the source network address as claimed in order to modify said source network address);
generating at least one modified data packet by replacing the source network address of the at least one data packet with a network address associated with the first network appliance (remote proxy server modifying the source address of received packets, i.e., generating modified data packets, to its own IP address, i.e., a network address associated with the first network appliance, ¶[0087], [0091]);
forwarding the at least one modified data packet to the network address associated with the software service (proxy server sending the modified packets to the remote server, i.e., software service, on behalf of the user, i.e., forwarding, ¶[0087]).
Razavi did not disclose:
applying at least one optimization technique to the at least one modified data packet, wherein the at least one optimization technique comprises at least one of compression/decompression, deduplication, TCP acceleration, packet reconstruction, and error correction; and
forwarding the at least one modified data packet to the network address associated with the software service after applying the at least one optimization technique (emphasis added).
Haigh disclosed:
applying at least one optimization technique to the at least one modified data packet, wherein the at least one optimization technique comprises at least one of compression/decompression, deduplication, 
forwarding the at least one modified data packet to the network address associated with the software service after applying the at least one optimization technique (transaction accelerator forwarding the data to computer systems residing within a LAN, i.e., software service, ¶[0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Razavi to include applying at least one optimization technique to the at least one modified data packet, wherein the at least one optimization technique comprises compression, and forwarding the at least one modified data packet to the network address associated with the software service after applying the at least one optimization technique as claimed, because doing so would have used computer system and network resources efficiently (Haigh, ¶[0032], [0035]).

Regarding claim 4, Razavi and Haigh disclosed the method further comprising:
receiving at least one data packet responsive to the modified data packet from the software service at the first network appliance (proxy server subsequent receiving packets from the remote server, Razavi, ¶[0087], [0091]);
replacing the network address associated with the first network appliance of the at least one data packet responsive to the modified data packet with the source network address to generate at least one responsive modified data packet (proxy server modifying the destination address of the packet to forward back to the source/user, Razavi, ¶[0087], [0091]); and
forwarding the at least one responsive modified data packet to the source network address (proxy server forwarding the packet back to the user, Razavi, ¶[0087], [0091]).

Regarding claim 5, Razavi and Haigh disclosed the method further comprising:
modifying the at least one responsive modified data packet by applying at least one optimization technique before SMRH :4817-0259-7080.2-4-Application No.: 17/073,064Docket No.: 90925221forwarding the at least one responsive modified data packet to the source network 
The combination of references is made under the same rationale as claim 1 above.

Regarding claim 6, Razavi and Haigh disclosed the method wherein the first network appliance has advertised a performance metric to the second network appliance (proxy server, i.e., first network appliance, forwarding, i.e., advertising, a capability measurement outcome, i.e., performance metric, to the source proxy server, i.e., second network appliance, Razavi, ¶[0089]).

Regarding claim 9, Razavi and Haigh disclosed the method wherein the software service is hosted in a cloud environment (cloud computing deployment, Razavi, ¶[0105]).

Regarding claim 10, Razavi and Haigh disclosed the method wherein the first network appliance is hosted in an Infrastructure as a Service cloud-based environment (proxy servers located close to, e.g., Amazon EC2, i.e., Infrastructure as a Service cloud-based environment, Razavi, ¶[0082]).

Regarding claim 11, Razavi disclosed a system for forwarding data traffic for a software service received from a peer transit appliance, the system comprising:
at least one processor (processor, ¶[0109]); and
a memory storing instructions that, when executed by the at least one processor, cause the system to perform a method (memory storing software, ¶[0109]) comprising:
receiving at a first network appliance at least one data packet destined for a software service that originates from a second network appliance (reception of packets by a remote proxy server, i.e., first network appliance, ¶[0087]), wherein the at least one data packet includes a network address associated with the software service (user’s packet forwarded to remote proxy server and containing destination server IP address, i.e., a network address associated with the software service, ¶[0089]-[0090]);
determining a source network address of the second network appliance from the at least one data packet (remote proxy server modifying the source address of received packets, ¶[0087], inherently 
generating at least one modified data packet by replacing the source network address of the at least one data packet with a network address associated with the first network appliance (remote proxy server modifying the source address of received packets, i.e., generating modified data packets, to its own IP address, i.e., a network address associated with the first network appliance, ¶[0087], [0091]); and
forwarding the at least one modified data packet to the network address associated with the software service (proxy server sending the modified packets to the remote server, i.e., software service, on behalf of the user, i.e., forwarding, ¶[0087]).
Razavi did not disclose:
applying at least one optimization technique to the at least one modified data packet, wherein the at least one optimization technique comprises at least one of compression/decompression, deduplication, TCP acceleration, packet reconstruction, and error correction; and
forwarding the at least one modified data packet to the network address associated with the software service after applying the at least one optimization technique (emphasis added).
Haigh disclosed:
applying at least one optimization technique to the at least one modified data packet, wherein the at least one optimization technique comprises at least one of compression/decompression, deduplication, TCP acceleration, packet reconstruction, and error correction (optimizing wrapped/packetized data packets, i.e., modified data packets, by a transaction accelerator/WAN optimization device, ¶[0046]-[0047]; optimization techniques including compressing the data, ¶[0037]); and
forwarding the at least one modified data packet to the network address associated with the software service after applying the at least one optimization technique (transaction accelerator forwarding the data to computer systems residing within a LAN, i.e., software service, ¶[0040]).
	The combination of references is made under the same rationale as claim 1 above.


receiving at least one data packet responsive to the modified data packet from the software service at the first network appliance (proxy server subsequent receiving packets from the remote server, Razavi, ¶[0087], [0091]);
replacing the network address associated with the first network appliance of the at least one data packet responsive to the modified data packet with the source network address to generate at least one responsive modified data packet (proxy server modifying the destination address of the packet to forward back to the source/user, Razavi, ¶[0087], [0091]); and
forwarding the at least one responsive modified data packet to the source network address (proxy server forwarding the packet back to the user, Razavi, ¶[0087], [0091]).

Regarding claim 15, Razavi and Haigh disclosed the system wherein the instructions cause the system to perform the method further comprising:

modifying the at least one responsive modified data packet by applying at least one optimization technique before forwarding the at least one response data packet to the first network appliance (optimizing wrapped/packetized data packets by a transaction accelerator/WAN optimization device, Haigh, ¶[0046]-[0047]).
The combination of references is made under the same rationale as claim 1 above.

Regarding claim 16, Razavi disclosed a non-transitory computer-readable storage medium including instructions (computer readable medium, ¶[0110]) that, when executed by at least one processor of a computing system, cause the computing system to perform a method for forwarding data traffic for a software service received from a peer transit appliance, the method comprising:
receiving at a first network appliance at least one data packet destined for a software service that originates from a second network appliance (reception of packets by a remote proxy server, i.e., first network appliance, ¶[0087]), wherein the at least one data packet includes a network address associated 
determining a source network address of the second network appliance from the at least one data packet (remote proxy server modifying the source address of received packets, ¶[0087], inherently requiring determining the source network address as claimed in order to modify said source network address);
generating at least one modified data packet by 
replacing the source network address of the at least one data packet with a network address associated with the first network appliance (remote proxy server modifying the source address of received packets, i.e., generating modified data packets, to its own IP address, i.e., a network address associated with the first network appliance, ¶[0087], [0091]); and
forwarding the at least one modified data packet to the network address associated with the software service (proxy server sending the modified packets to the remote server, i.e., software service, on behalf of the user, i.e., forwarding, ¶[0087]).
Razavi did not disclose:
applying at least one optimization technique to the at least one modified data packet, wherein the at least one optimization technique comprises at least one of compression/decompression, deduplication, TCP acceleration, packet reconstruction, and error correction; and
forwarding the at least one modified data packet to the network address associated with the software service after applying the at least one optimization technique (emphasis added).
Haigh disclosed:
applying at least one optimization technique to the at least one modified data packet, wherein the at least one optimization technique comprises at least one of compression/decompression, deduplication, TCP acceleration, packet reconstruction, and error correction (optimizing wrapped/packetized data packets, i.e., modified data packets, by a transaction accelerator/WAN optimization device, ¶[0046]-[0047]; optimization techniques including compressing the data, ¶[0037]); and

	The combination of references is made under the same rationale as claim 1 above.

Regarding claim 19, Razavi and Haigh disclosed the non-transitory computer-readable storage medium wherein the instructions cause the system to perform the method further comprising:
receiving at least one data packet responsive to the modified data packet from the software service at the first network appliance (proxy server subsequent receiving packets from the remote server, Razavi, ¶[0087], [0091]);
replacing the network address associated with the first network appliance of the at least one data packet responsive to the modified data packet with the source network address to generate at least one responsive modified data packet (proxy server modifying the destination address of the packet to forward back to the source/user, Razavi, ¶[0087], [0091]); and
forwarding the at least one responsive modified data packet to the source network address (proxy server forwarding the packet back to the user, Razavi, ¶[0087], [0091]).

Regarding claim 20, Razavi and Haigh disclosed the non-transitory computer-readable storage medium wherein the instructions cause the system to perform the method further comprising:
modifying the at least one responsive modified data packet by applying at least one optimization technique before forwarding the at least one response data packet to the first network appliance (encoding packets received from the final destination server, i.e., responsive modified data packet, using rateless codes and forwarding the packets to the source proxy server, Razavi, ¶[0091]).

Regarding claim 21, Razavi and Haigh disclosed the system wherein the first network appliance has advertised a performance metric to the second network appliance (proxy server, i.e., first network appliance, forwarding, i.e., advertising, a capability measurement outcome, i.e., performance metric, to the source proxy server, i.e., second network appliance, Razavi, ¶[0089]).

Regarding claim 24, Razavi and Haigh disclosed the system wherein the software service is hosted in a cloud environment (cloud computing deployment, Razavi, ¶[0105]).

Regarding claim 25, Razavi and Haigh disclosed the system wherein the first network appliance is hosted in an Infrastructure as a Service cloud-based environment (proxy servers located close to, e.g., Amazon EC2, i.e., Infrastructure as a Service cloud-based environment, Razavi, ¶[0082]).

Regarding claim 26, Razavi and Haigh disclosed the non-transitory computer-readable storage medium wherein the first network appliance has advertised a performance metric to the second network appliance (proxy server, i.e., first network appliance, forwarding, i.e., advertising, a capability measurement outcome, i.e., performance metric, to the source proxy server, i.e., second network appliance, Razavi, ¶[0089]).

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Razavi (U.S. Pat. App. Pub. 2016/0143076) and Haigh (U.S. Pat. App. Pub. 2009/0092137) as applied to claims 6 and 21 above, respectively, and further in view of Johnson (U.S. Pat. App. Pub. 2010/0069035).

Regarding claim 7, Razavi and Haigh disclosed the method as detailed above.  Razavi and Haigh did not disclose the method wherein the performance metric is determined based on using a test method for the software service specified in a service directory.
Johnson disclosed:
wherein the performance metric is determined based on using a test method for the software service specified in a service directory (a service directory containing service directory records, ¶[1907]; service directory record containing a test method field, i.e., test method specified in a service directory, used to test connective to a service, i.e., determining a performance metric, ¶[1911]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Razavi and Haigh wherein the performance metric is determined based 
Claim 22 is rejected under the same rationale as claim 7 above.

Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Razavi (U.S. Pat. App. Pub. 2016/0143076), Haigh (U.S. Pat. App. Pub. 2009/0092137), and Johnson (U.S. Pat. App. Pub. 2010/0069035) as applied to claims 7 and 22 above, respectively, and further in view of Lillie et al. (U.S. Pat. App. Pub. 2011/0145903).

Regarding claim 8, Razavi, Haigh, and Johnson disclosed the method as detailed above.  Razavi, Haigh, and Johnson did not disclose the method wherein the service directory is maintained at a portal.
Lillie disclosed:
wherein the service directory is maintained at a portal (a service directory portal, ¶[0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Razavi, Haigh, and Johnson wherein the service directory is maintained at a portal as claimed, because doing so would have been an efficient way for a service provider to offer its services to customers (Lillie, ¶[0024]).  Furthermore, doing so would have been applying a known technique (i.e., a portal) to a known device/method/product (i.e., the service directory of Razavi and Johnson) ready for improvement to yield predictable results (i.e., maintaining a service directory at a portal).
Claim 23 is rejected under the same rationale as claim 8 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441